
	

113 S2874 IS: Prohibiting Detention of Youth Status Offenders Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2874
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention Act of 1974 to eliminate the use of valid
			 court orders to secure lockup of status offenders, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Prohibiting Detention of Youth Status Offenders Act of 2014.
		
			2.
			Deinstitutionalization of status offenders
			Section 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is
			 amended—
			
				(1)
				in subsection (a)(11)—
				
					(A)
					in the matter preceding subparagraph (A), by striking shall,;
				
					(B)
					in subparagraph (A)—
					
						(i)
						in clause (i), by adding and at the end;
					
						(ii)
						in clause (ii), by striking and at the end;
					
						(iii)
						by striking clause (iii); and
					
						(iv)
						in the matter following clause (iii), by striking and at the end; and
					
					(C)
					by adding at the end the following:
					
						
							(C)
							if a court determines that a juvenile should be placed in a secure detention facility or secure
			 correctional facility for violating an order described in subparagraph
			 (A)(ii)—
							
								(i)
								the court shall issue a written order that—
								
									(I)
									identifies the valid court order that the juvenile has	violated;
								
									(II)
									specifies the factual basis for determining that there is reasonable cause to believe that the
			 juvenile has violated the order;
								
									(III)
									includes findings of fact to support a determination that there is no appropriate less restrictive
			 alternative available to placing the juvenile in a secure detention
			 facility or secure correctional facility, with due
			 consideration to the best interest of the juvenile;
								
									(IV)
									specifies the length of time, not to exceed 3 days, that the juvenile may remain in a secure
			 detention facility or secure correctional facility;(V)includes a plan for the release of the juvenile from the secure detention facility or secure
			 correctional facility; and
								
									(VI)
									may not be renewed or extended; and
								
								(ii)
								the court may not issue a subsequent order described in clause (i) relating to a
			 juvenile, unless the juvenile violates a valid court order after the date
			 on which the court issues an order described in clause (i);
							
							(D)
							there are procedures in place to ensure that a juvenile held in a secure detention facility or
			 secure correctional facility pursuant to a court order described in
			 subparagraph (C)(i) does not remain in a secure detention facility or
			 secure correctional facility longer than 3 days (with the
			 exception of weekends and holidays) or the length of time authorized by
			 the court, or authorized under applicable State law, whichever is
			 shorter; and
						
							(E)
							a juvenile status offender held in a secure detention facility or secure correctional facility
			 pursuant to a court order described in subparagraph (C)(i) may only
			 be held in a secure detention facility or secure correctional facility  1
			 time in any 6-month period, provided
			 that the conditions set forth in subparagraph (C)  are satisfied.
						; and
				
				(2)
				by adding at the end the following:
				
					
						(g)Additional requirementNot later than 1 year after the date of enactment of this subsection, no State receiving a formula
			 grant under this part may use a valid court order described in subsection
			 (a)(11)(A)(ii) to place a juvenile status offender in a secure detention
			 facility or secure correctional facility. A State that can demonstrate
			 hardship as determined by the Administrator may submit to the
			 Administrator an application for a single 1-year extension to comply with
			 the requirement described in this subsection, which shall describe—
							(1)
							the measurable progress and good faith effort in the State to reduce the number of juvenile status
			 offenders who
			 are placed in a secure detention facility or correctional facility
			 pursuant to a court order described in subsection (a)(11)(A)(ii); and
						
							(2)
							a plan to comply with the requirement described in this subsection not later than 1 year after the
			 date the extension is granted.
						.
			
